
	

113 HR 787 IH: Infrastructure Jobs and Energy Independence Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 787
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on the
			 Judiciary,
			 Energy and Commerce,
			 Rules,
			 the Budget, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To greatly enhance America’s path toward energy
		  independence and economic and national security, to rebuild our Nation’s aging
		  roads, bridges, locks, and dams, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Infrastructure Jobs and Energy Independence
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Offshore Leasing and Other Energy Provisions
					Subtitle A—Offshore Leasing
					Sec. 101. Leasing program considered approved.
					Sec. 102. Lease sales.
					Sec. 103. Seaward boundaries of States.
					Sec. 104. Military operations.
					Sec. 105. Coordination with Adjacent States.
					Sec. 106. Gulf of Mexico oil and gas.
					Sec. 107. Sharing of revenues.
					Sec. 108. Inventory of offshore energy resources.
					Sec. 109. Prohibitions on surface occupancy and other
				appropriate environmental safeguards.
					Subtitle B—Expedited Judicial Review
					Sec. 121. Definitions.
					Sec. 122. Exclusive jurisdiction over causes and claims
				relating to covered oil and natural gas activities.
					Sec. 123. Time for filing petition; standing.
					Sec. 124. Timetable.
					Sec. 125. Limitation on scope of review and relief.
					Sec. 126. Presidential waiver.
					Sec. 127. Legal fees.
					Sec. 128. Exclusion.
					Subtitle C—Other Energy Provisions
					Sec. 131. Policies regarding buying and building
				American.
					Title II—Modifying the Strategic Petroleum Reserve and Funding
				Conservation and Energy Research and Development
					Sec. 201. Findings.
					Sec. 202. Definitions.
					Sec. 203. Objectives.
					Sec. 204. Modification of the Strategic Petroleum
				Reserve.
				
			IOffshore Leasing
			 and Other Energy Provisions
			AOffshore
			 Leasing
				101.Leasing program
			 considered approved
					(a)In
			 generalThe Draft Proposed Outer Continental Shelf Oil and Gas
			 Leasing Program 2010–2015 issued by the Secretary of the Interior (referred to
			 in this section as the Secretary) under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have been
			 approved by the Secretary as a final oil and gas leasing program under that
			 section, and is considered to be in full compliance with and in accordance with
			 all requirements of the Outer Continental Shelf Lands Act.
					(b)Final
			 environmental impact statementThe Secretary is considered to
			 have issued a final environmental impact statement for the program described in
			 subsection (a) in accordance with all requirements under section 102(2)(C) of
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
					(c)Correction of
			 datesThe Secretary of the
			 Interior shall update the dates and deadlines proscribed in the program
			 described in subsection (a) to reflect the time that has passed between the
			 date the program was issued and the date of enactment of this Act.
					102.Lease
			 sales
					(a)Outer
			 continental shelf
						(1)In
			 generalExcept as provided in paragraph (2), not later than 30
			 days after the date of enactment of this Act and every 270 days thereafter, the
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall conduct a lease sale in each outer Continental
			 Shelf planning area for which the Secretary determines that there is a
			 commercial interest in purchasing Federal oil and gas leases for production on
			 the outer Continental Shelf.
						(2)Subsequent
			 determinations and salesIf the Secretary determines that there
			 is not a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in a planning area under this
			 subsection, not later than 2 years after the date of enactment of the
			 determination and every 2 years thereafter, the Secretary shall—
							(A)determine whether
			 there is a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in the planning area; and
							(B)if the Secretary
			 determines that there is a commercial interest described in subparagraph (A),
			 conduct a lease sale in the planning area.
							(b)Renewable energy
			 and maricultureThe Secretary may conduct commercial lease sales
			 of resources owned by the United States—
						(1)to produce
			 renewable energy (as defined in section 203(b) of the Energy Policy Act of 2005
			 (42 U.S.C. 15852(b))); or
						(2)to cultivate
			 marine organisms in the natural habitat of the organisms.
						103.Seaward
			 boundaries of States
					(a)Seaward
			 boundariesSection 4 of the Submerged Lands Act (43 U.S.C. 1312)
			 is amended by striking three geographical miles each place it
			 appears and inserting 9 nautical miles.
					(b)Conforming
			 amendmentsSection 2 of the Submerged Lands Act (43 U.S.C. 1301)
			 is amended—
						(1)in subsection
			 (a)(2), by striking three geographical miles and inserting
			 9 nautical miles; and
						(2)in subsection
			 (b)—
							(A)by striking
			 three geographical miles and inserting 9 nautical
			 miles; and
							(B)by striking
			 three marine leagues and inserting 9 nautical
			 miles.
							(c)Effect of
			 amendments
						(1)In
			 generalSubject to paragraphs (2) through (4), the amendments
			 made by this section shall not affect Federal oil and gas mineral rights and
			 should not affect the States’ current authority within existing State
			 boundaries.
						(2)Existing
			 leasesThe amendments made by this section shall not affect any
			 Federal oil and gas lease in effect on the date of enactment of this
			 Act.
						(3)Taxation
							(A)In
			 generalA State may exercise all of the sovereign powers of
			 taxation of the State within the entire extent of the seaward boundaries of the
			 State (as extended by the amendments made by this section).
							(B)LimitationNothing
			 in this paragraph affects the authority of a State to tax any Federal oil and
			 gas lease in effect on the date of enactment of this Act.
							104.Military
			 operationsThe Secretary shall
			 consult with the Secretary of Defense regarding military operations needs in
			 the Outer Continental Shelf. The Secretary shall work with the Secretary of
			 Defense to resolve any conflicts that might arise between such operations and
			 leasing under this section. If the Secretaries are unable to resolve all such
			 conflicts, any unresolved issues shall be referred by the Secretaries to the
			 President in a timely fashion for immediate resolution.
				105.Coordination
			 with Adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
					(2)by adding the
			 following:
						
							(f)(1)Prior to issuing a
				permit or approval for the construction of a pipeline to transport crude oil,
				natural gas or associated liquids production withdrawn from oil and gas leases
				on the outer Continental Shelf, a Federal agency must seek the concurrence of
				the Adjacent State if the pipeline is to transit the Adjacent State’s Adjacent
				Zone between the outer Continental Shelf and landfall. No State may prohibit
				construction of such a pipeline within its Adjacent Zone or its State waters.
				However, an Adjacent State may require routing of such a pipeline to one of two
				alternate landfall locations in the Adjacent State, designated by the Adjacent
				State, located within 60 miles on either side of a proposed landfall
				location.
								(2)In this subsection:
									(A)The term Adjacent State
				means, with respect to any program, plan, lease sale, leased tract or other
				activity, proposed, conducted, or approved pursuant to the provisions of this
				Act, any State the laws of which are declared, pursuant to section 4(a)(2), to
				be the law of the United States for the portion of the outer Continental Shelf
				on which such program, plan, lease sale, leased tract, or activity appertains
				or is, or is proposed to be, conducted. For purposes of this subparagraph, the
				term State includes the Commonwealth of Puerto Rico, the
				Commonwealth of the Northern Mariana Islands, the Virgin Islands, American
				Samoa, Guam, and the other territories of the United States.
									(B)The term Adjacent Zone
				means, with respect to any program, plan, lease sale, leased tract, or other
				activity, proposed, conducted, or approved pursuant to the provisions of this
				Act, the portion of the outer Continental Shelf for which the laws of a
				particular Adjacent State are declared, pursuant to section 4(a)(2), to be the
				law of the United
				States.
									.
					106.Gulf of Mexico
			 oil and gas
					(a)RepealSection
			 104 of division C of the Tax Relief and Health Care Act of 2006 (Public Law
			 109–432; 120 Stat. 3003) is repealed.
					(b)Leasing plan for
			 the Eastern Gulf of MexicoPursuant to sections 101 and 102 of
			 this Act, the Secretary of the Interior shall issue a final leasing plan for
			 the Eastern Gulf of Mexico within 180 days after the date of enactment of this
			 Act for all areas where there exists commercial interest in purchasing Federal
			 oil and gas leases for production.
					107.Sharing of
			 revenues
					(a)In
			 generalSection 8(g) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337(g)) is amended—
						(1)in paragraph (2)
			 by striking Notwithstanding and inserting Except as
			 provided in paragraph (6), and notwithstanding;
						(2)by redesignating
			 paragraphs (6) and (7) as paragraphs (8) and (9); and
						(3)by inserting after
			 paragraph (5) the following:
							
								(6)Bonus bids and
				royalties under qualified leases
									(A)New
				leasesOf amounts received by the United States as bonus bids,
				royalties, rentals, and other sums collected under any new qualified lease on
				submerged lands made available for leasing under this Act by the enactment of
				the  Infrastructure Jobs and Energy
				Independence Act—
										(i)30
				percent shall be paid to the States that are producing States with respect to
				those submerged lands that are located within the seaward boundaries of such a
				State established under section 4(a)(2)(A);
										(ii)10 percent shall be deposited in the
				general fund of the Treasury used solely for paying off the national debt;
				and
										(iii)60 percent shall
				be deposited in the Infrastructure Renewal Reserve established by paragraph
				(7).
										(B)Leased tract
				that lies partially within the seaward boundaries of a stateIn
				the case of a leased tract that lies partially within the seaward boundaries of
				a State, the amounts of bonus bids and royalties from such tract that are
				subject to subparagraph (A)(ii) with respect to such State shall be a
				percentage of the total amounts of bonus bids and royalties from such tract
				that is equivalent to the total percentage of surface acreage of the tract that
				lies within such seaward boundaries.
									(C)Use of payments
				to statesAmounts paid to a State under subparagraph (A)(ii)
				shall be used by the State for one or more of the following:
										(i)Education.
										(ii)Transportation.
										(iii)Coastal
				restoration, environmental restoration, and beach replenishment.
										(iv)Energy
				infrastructure.
										(v)Renewable energy
				development.
										(vi)Energy efficiency
				and conservation.
										(vii)Any other
				purpose determined by State law.
										(D)DefinitionsIn
				this paragraph:
										(i)Adjacent
				stateThe term Adjacent State means, with respect
				to any program, plan, lease sale, leased tract or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, any State the
				laws of which are declared, pursuant to section 4(a)(2), to be the law of the
				United States for the portion of the outer Continental Shelf on which such
				program, plan, lease sale, leased tract, or activity appertains or is, or is
				proposed to be, conducted.
										(ii)Adjacent
				zoneThe term Adjacent Zone means, with respect to
				any program, plan, lease sale, leased tract, or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, the portion of
				the outer Continental Shelf for which the laws of a particular Adjacent State
				are declared, pursuant to section 4(a)(2), to be the law of the United
				States.
										(iii)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which are derived
				bonus bids and royalties under a lease under this Act.
										(iv)StateThe
				term State includes Puerto Rico and the other territories of the
				United States.
										(v)Qualified
				leaseThe term qualified lease means a natural gas
				or oil lease made available under this Act granted after the date of the
				enactment of the  Infrastructure Jobs and
				Energy Independence Act, for an area that is available for
				leasing as a result of enactment of section 101 of that Act.
										(E)ApplicationThis
				paragraph shall apply to bonus bids and royalties received by the United States
				under qualified leases after implementation of sections 105 and 106 of the
				 Infrastructure Jobs and Energy Independence
				Act.
									(F)Existing
				revenuesAll revenues including revenues, including bonus bids,
				royalties, rentals, and other sums, collected from leases issued under this Act
				prior to the enactment  Infrastructure Jobs
				and Energy Independence Act, shall not be affected by the
				provisions of that Act.
									(7)Establishment of
				reserve accounts
									(A)In
				generalFor budgetary purposes, there is established as a
				separate account to receive deposits under paragraph (6)(A)—
										(i)the Infrastructure
				Renewal Reserve which shall be applied to offset the costs of—
											(I)Federal-aid
				highway and highway safety construction programs carried out by the Secretary
				of Transportation;
											(II)public
				transportation programs carried out by the Secretary of Transportation;
											(III)water resources
				development construction projects carried out by the Secretary of the Army
				(acting through the Chief of Engineers); and
											(IV)legislation
				enacted after the date of the enactment of the
				 Infrastructure Jobs and Energy Independence
				Act for purposes of investment in transportation infrastructure;
				and
											(ii)the Clean Water
				Reserve, to first, offset the cost of construction programs under the Clean
				Water Act or the 1996 Amendments to the Safe Drinking Water Act that provide
				assistance, such as grants, matching grants, and no- and low-interest loans, to
				State, county, and local governments to rebuild and modernize clean water and
				sewage infrastructure.
										(B)Deposit of
				balance from SPR Petroleum AccountIn addition to deposits under paragraph
				(6)(A), the Secretary shall transfer to the Infrastructure Renewal Reserve the
				balance of funds in the SPR Petroleum Account on the date of enactment of this
				Act in excess of $10,000,000.
									(C)Procedure for
				adjustments
										(i)Budget committee
				chairmanAfter the reporting of a bill or joint resolution, or
				the offering of an amendment thereto or the submission of a conference report
				thereon, providing funding for the purposes set forth in clause (i) or (ii) of
				subparagraph (A) in excess of the sum of amount of the deposits under paragraph
				(6)(A) for those purposes for fiscal year 2013 and funds deposited under
				subparagraph (B) of this paragraph, the chairman of the Committee on the Budget
				of the applicable House of Congress shall make the adjustments set forth in
				clause (ii) for the amount of new budget authority and outlays in that measure
				and the outlays flowing from that budget authority.
										(ii)Matters to be
				adjustedThe adjustments referred to in clause (i) are to be made
				to—
											(I)the discretionary
				spending limits, if any, set forth in the appropriate concurrent resolution on
				the budget;
											(II)the allocations
				made pursuant to the appropriate concurrent resolution on the budget pursuant
				to section 302(a) of the Congressional Budget Act of 1974; and
											(III)the budget
				aggregates contained in the appropriate concurrent resolution on the budget as
				required by section 301(a) of the Congressional Budget Act of 1974.
											(iii)Amounts of
				adjustmentsThe adjustments referred to in clauses (i) and (ii)
				shall not exceed the receipts estimated by the Congressional Budget Office that
				are attributable to this Act for the fiscal year in which the adjustments are
				made.
										(8)Maintenance of
				effort by StatesThe Secretary of the Interior, the Secretary of
				Health and Human Services, the Secretary of Energy, and any other Federal
				official with authority to implement legislation referred to in paragraph
				(6)(A) shall ensure that financial assistance provided to a State under that
				legislation for any purpose with amounts made available under this subsection
				or in any legislation with respect to which paragraph (7) applies supplement,
				and do not replace, the amounts expended by the State for that purpose before
				the date of the enactment of the
				Infrastructure Jobs and Energy Independence Act.
								(9)Distributions
				for Federal-aid highway or highway safety construction programTo the extent practicable, amounts made
				available for a Federal-aid highway or highway safety construction program, the
				costs of which are offset by application of the Infrastructure Renewal Reserve,
				shall be distributed using the apportionment formula that applies to that
				program.
								.
						(b)Establishment of
			 State Seaward BoundariesSection 4(a)(2)(A) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first
			 sentence by striking , and the President and all that follows
			 through the end of the sentence and inserting the following: . Such
			 extended lines are deemed to be as indicated on the maps for each Outer
			 Continental Shelf region entitled Alaska OCS Region State Adjacent Zone
			 and OCS Planning Areas, Pacific OCS Region State Adjacent Zones
			 and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent
			 Zones and OCS Planning Areas, and Atlantic OCS Region State
			 Adjacent Zones and OCS Planning Areas, all of which are dated September
			 2005 and on file in the Office of the Director, Minerals Management Service.
			 The preceding sentence shall not apply with respect to the treatment under
			 section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of
			 division C of Public Law 109–432) of qualified outer Continental Shelf revenues
			 deposited and disbursed under subsection (a)(2) of that
			 section..
					108.Inventory of
			 offshore energy resources
					(a)In
			 generalThe Secretary of the Interior (in this section referred
			 to as the Secretary) shall promptly prepare an inventory of
			 offshore energy resources of the United States, including through conduct of
			 geological and geophysical explorations by private industry in all of the
			 United States outer Continental Shelf areas of the Atlantic Ocean and the
			 Pacific Ocean under part 251 of title 30, Code of Federal Regulations (or
			 successor regulations).
					(b)Environmental
			 studiesNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall complete any environmental studies necessary to
			 gather information essential to an accurate inventory, including geological and
			 geophysical explorations under part 251 of title 30, Code of Federal
			 Regulations (or successor regulations).
					(c)Effect on oil
			 and gas leasingNo inventory that is conducted under this section
			 or any other Federal law (including regulations) shall restrict, limit, delay,
			 or otherwise adversely affect—
						(1)the development of
			 any Outer Continental Shelf leasing program under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344); or
						(2)any leasing,
			 exploration, development, or production of any Federal offshore oil and gas
			 leases.
						(d)Funding
						(1)In
			 generalThe Secretary of the Treasury shall make a one-time
			 transfer to the Secretary, without further appropriation and from royalties
			 collected by the United States in conjunction with the production of oil and
			 gas, of such sums as are necessary for the Secretary to carry out this
			 section.
						(2)LimitationThe
			 amount transferred under paragraph (1) shall not exceed $50,000,000.
						109.Prohibitions on
			 surface occupancy and other appropriate environmental safeguards
					(a)Regulations
						(1)In
			 general
							(A)environmental
			 safeguardsThe Secretary of the Interior shall promulgate
			 regulations that establish appropriate environmental safeguards for the
			 exploration and production of oil and natural gas on the outer Continental
			 Shelf.
							(B)Safety
			 protocolsAll operations, including under any permit issued
			 pursuant to an application for a permit to drill or an application for a permit
			 to sidetrack, that has been approved by the Minerals Management Service or the
			 Bureau of Ocean Energy Management, Regulation and Enforcement, for purposes of
			 outer Continental Shelf energy exploration or development and production, shall
			 be carried out in accordance with the safety protocols contained in part 250 of
			 title 30, Code of Federal Regulations.
							(2)RequirementsThe
			 regulations shall include provisions ensuring that—
							(A)no surface
			 facility shall be installed for the purpose of production of oil or gas
			 resources in any area that is within 10 miles from the shore of any coastal
			 State, in any area of the outer Continental Shelf that has not previously been
			 made available for oil and gas leasing;
							(B)only temporary
			 surface facilities are installed for areas that are located—
								(i)beyond 10 miles
			 from the shore from the shore of any coastal State, in any area of the Outer
			 Continental Shelf that has not previously been made available for oil and gas
			 leasing; and
								(ii)not
			 more than 20 miles from the shore;
								(C)the impact of
			 offshore production facilities on coastal vistas is otherwise mitigated;
			 and
							(D)onshore facilities
			 that are able to draw upon the resources of the outer Continental Shelf within
			 10 miles of shore are allowed.
							(b)Conforming
			 amendmentSection 105 of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54;
			 119 Stat. 521) (as amended by section 103(d) of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)) is amended by
			 inserting and any other area that the Secretary of the Interior may
			 offer for leasing, preleasing, or any related activity under section 104 of
			 that Act after 2006).
					BExpedited Judicial
			 Review
				121.DefinitionsIn this subtitle:
					(1)Authorizing
			 leasing statuteThe term authorizing leasing
			 statute means the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.), the Mineral Leasing Act (30 U.S.C. 181 et seq.), the Mineral Leasing Act
			 for Acquired Lands (30 U.S.C. 351 et seq.), and any other law of the United
			 States directing or authorizing the leasing of Federal lands for oil and gas
			 production or transmission.
					(2)Covered oil and
			 natural gas activityThe term covered oil and natural gas
			 activity means—
						(A)the leasing of any
			 lands pursuant to an authorizing leasing statute for the exploration,
			 development, production, processing, or transmission of oil, natural gas, or
			 associated hydrocarbons, including actions or decisions relating to the
			 selection of which lands may or shall be made available for such leasing;
			 and
						(B)any activity taken
			 or proposed to be taken pursuant or in relation to such leases, including their
			 suspension, and any environmental analyses relating to such activity.
						122.Exclusive
			 jurisdiction over causes and claims relating to covered oil and natural gas
			 activitiesNotwithstanding any
			 other provision of law, any Federal action approving any covered oil and
			 natural gas activity shall be subject to judicial review only—
					(1)in the United
			 States Court of Appeals for the District of Columbia Circuit; and
					(2)after the person
			 filing a petition seeking such judicial review has exhausted all available
			 administrative remedies with respect to such Federal action.
					123.Time for filing
			 petition; standing
					(a)In
			 generalAll petitions referred to in section 122 must be filed
			 within 30 days after the latter of the challenged Federal action or the
			 exhaustion of all available administrative remedies with respect to such
			 Federal action. A claim or challenge shall be barred unless it is filed within
			 the time specified.
					(b)StandingNo
			 person whose legal rights will not be directly and adversely affected by the
			 challenged action, and who is not within the zone of interest protected by each
			 Act under which the challenge is brought, shall have standing to file any
			 petition referred to in section 122.
					124.TimetableThe United States Court of Appeals for the
			 District of Columbia Circuit shall complete all judicial review, including
			 rendering a judgment, before the end of the 120-day period beginning on the
			 date on which a petition referred to in section 122 is filed, unless all
			 parties to such proceeding agree to an extension of such period.
				125.Limitation on
			 scope of review and relief
					(a)Administrative
			 findings and conclusionsIn any judicial review referred to in
			 section 122, any administrative findings and conclusions relating to the
			 challenged Federal action shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence contained in the administrative
			 record.
					(b)Limitation on
			 prospective reliefIn any judicial review referred to in section
			 122, the Court shall not grant or approve any prospective relief unless the
			 court finds that such relief is narrowly drawn, extends no further than
			 necessary to correct the violation of a Federal law requirement, and is the
			 least intrusive means necessary to correct the violation concerned.
					126.Presidential
			 waiverNotwithstanding any
			 other provision of law, the President may waive any legal requirement relating
			 to the approval of any covered oil and natural gas activity if the President
			 determines in the President’s sole discretion that such activity is important
			 to the national interest and outweighs such legal requirement.
				127.Legal
			 feesAny person filing a
			 petition referred to in section 122 who is not a prevailing party shall pay to
			 the prevailing parties (including intervening parties), other than the United
			 States, fees and other expenses incurred by that party in connection with the
			 judicial review, unless the Court finds that the position of the person was
			 substantially justified or that special circumstances make an award
			 unjust.
				128.ExclusionSection 122 shall not apply to disputes
			 between the parties to a lease issued pursuant to an authorizing leasing
			 statute regarding the obligations of such lease or the alleged breach
			 thereof.
				COther Energy
			 Provisions
				131.Policies
			 regarding buying and building American
					(a)Intent of
			 CongressIt is the intent of the Congress that this Act, among
			 other things, result in a healthy and growing American industrial,
			 manufacturing, transportation, and service sector employing the vast talents of
			 America’s workforce to assist in the development of energy from domestic
			 sources. Moreover, the Congress intends to monitor the deployment of personnel
			 and material onshore and offshore to encourage the development of American
			 technology and manufacturing to enable United States workers to benefit from
			 this Act by good jobs and careers, as well as the establishment of important
			 industrial facilities to support expanded access to American resources.
					(b)Safeguard for
			 extraordinary abilitySection 30(a) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding
			 paragraph (1) by striking regulations which and inserting
			 regulations that shall be supplemental and complimentary with and under
			 no circumstances a substitution for the provisions of the Constitution and laws
			 of the United States extended to the subsoil and seabed of the outer
			 Continental Shelf pursuant to section 4 of this Act, except insofar as such
			 laws would otherwise apply to individuals who have extraordinary ability in the
			 sciences, arts, education, or business, which has been demonstrated by
			 sustained national or international acclaim, and that.
					(c)Work
			 standardsAll construction, repair, or alteration of public
			 buildings and public works of the Government and buildings or works financed or
			 otherwise assisted in whole or in part under this Act by a loan, loan
			 guarantee, grant, annual contribution, credit enhancement, or any other form of
			 Federal assistance authorized under this Act shall be performed in accordance
			 with the standards applicable to comparable activity under any other provision
			 of law, without regard to the form or type of Federal assistance provided
			 thereunder.
					IIModifying the
			 Strategic Petroleum Reserve and Funding Conservation and Energy Research and
			 Development
			201.FindingsCongress finds the following:
				(1)The Strategic
			 Petroleum Reserve (SPR) was created by Congress in 1975, to protect the Nation
			 from any future oil supply disruptions. When the program was established,
			 United States refiners were capable of handling light crude and medium crude
			 and the makeup of the SPR matched this capacity. This is not the case
			 today.
				(2)A
			 GAO analysis found that nearly half of the refineries considered vulnerable to
			 supply disruptions are not compatible with the types of oil currently stored in
			 the SPR and would be unable to maintain normal refining capacity if forced to
			 rely on SPR oil as currently constituted, thereby reducing the effectiveness of
			 the SPR in the event of a supply disruption. GAO concluded that the SPR should
			 be comprised of at least 10 percent heavy crude.
				(3)This Act
			 implements the GAO recommendation and dedicates funds received from the
			 transactions to existing energy conservation, research, and assistance
			 programs.
				202.DefinitionsIn this title—
				(1)the term
			 light grade petroleum means crude oil with an API gravity of 35
			 degrees or higher;
				(2)the term
			 heavy grade petroleum means crude oil with an API gravity of 26
			 degrees or lower; and
				(3)the term
			 Secretary means the Secretary of Energy.
				203.ObjectivesThe objectives of this title are as
			 follows:
				(1)To modernize the
			 composition of the Strategic Petroleum Reserve to reflect the current
			 processing capabilities of refineries in the United States.
				(2)To provide
			 increased funding to accelerate conservation, energy research and development,
			 and assistance through existing programs.
				204.Modification of
			 the Strategic Petroleum ReserveNotwithstanding section 161 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6241), the Secretary shall publish a
			 plan not later than 30 days after the date of enactment of this Act to—
				(1)exchange as soon
			 as possible light grade petroleum from the Strategic Petroleum Reserve, in an
			 amount equal to 10 percent of the total number of barrels of crude oil in the
			 Reserve as of the date of enactment of this Act, for an equivalent volume of
			 heavy grade petroleum plus any additional cash bonus bids received that reflect
			 the difference in the market value between light grade petroleum and heavy
			 grade petroleum and the timing of deliveries of the heavy grade petroleum;
				(2)from the gross
			 proceeds of the cash bonus bids, deposit the amount necessary to pay for the
			 direct administrative and operational costs of the exchange into the SPR
			 Petroleum Account established under section 167 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6247); and
				(3)deposit 90 percent of the remaining net
			 proceeds from the exchange into the Infrastructure Renewal Reserve established
			 in section 107.
				
